Exhibit 10.1

 

RESTRICTED STOCK AWARD AGREEMENT

UNDER THE

MAINSOURCE FINANCIAL GROUP, INC.

2007 STOCK INCENTIVE PLAN

 

Notice of Grant

 

The Grantee named below has been granted an Award of Restricted Stock of the
Company, subject to the terms and conditions of the Plan and this Award
Agreement (the “Agreement”).

 

1.

Grantee:

 

 

 

 

 

 

2.

Grant Date:

 

 

 

3.

Number of Shares of Restricted Stock:

(the “Shares”)

 

 

Agreement Regarding Terms and Conditions of Grant

 

This Agreement is dated as of the Grant Date specified in the Notice of Grant
above and is between MainSource Financial Group, Inc., an Indiana corporation
(the “Company”), and the Grantee named in the Notice of Grant above (the
“Grantee”), in accordance with the terms of the MainSource Financial Group, Inc.
2007 Stock Incentive Plan (the “Plan”).  Capitalized terms used in this
Agreement and not otherwise defined have the meanings given to them in the Plan.

 

1.             The Plan.  The 2007 Stock Incentive Plan contains terms and
conditions applicable to the Restricted Stock Award (the “Award”) that are not
explicitly set forth in this Agreement, but which are incorporated herein by
this reference. The terms of this Agreement shall be subject to the terms of the
Plan.  In the case of any conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control.  Grantee acknowledges
receipt of a copy of the Plan and represents that he or she is familiar with the
terms and provisions of the Plan.  Grantee has reviewed the Plan and this
Agreement in their entirety, has had an opportunity to obtain the advice of
counsel prior to signing this Agreement and fully understands all provisions of
the Award.  Grantee agrees to accept as binding, conclusive and final all
decisions or interpretations of the Administrator upon any questions arising
under the Plan or this Agreement.

 

2.             Grant of Award.  Subject to the terms of this Agreement and the
Plan, the Company hereby issues to the Grantee the Shares specified in the
Notice of Grant above.  The Shares shall be outstanding for all corporate
purposes; provided, however, that until such time as the Shares become vested,
the Company shall maintain the Shares in book-entry form and shall not issue any
certificate therefor in the name or for the benefit of the Grantee.  Promptly
following the date on which the Shares become vested and the applicable
Permitted Transferability Date (as defined in subsection 5(d)) has passed, the
Company shall release such vested Shares to the Grantee, less any withholding,
and shall issue a stock certificate representing such vested Shares in the name
of the Grantee and with a legend in substantially the following form imprinted
thereon; provided, however, that upon the vesting of the Shares, the Grantee
shall not be entitled to hold any vested Shares in street name with any broker,
bank, trustee, custodian

 

--------------------------------------------------------------------------------


 

or other person until the expiration of all restrictions on transfer imposed by
this Agreement and by applicable federal and state laws.

 

RESTRICTION ON TRANSFER

 

The securities represented by this Certificate are subject to the terms of an
Award Agreement, which contains restrictions on the sale, transfer, pledge and
other disposition of, and other matters relating to, these securities, a copy of
which Agreement is on file with the Secretary of the Company.

 

3.             Vesting; Termination.  The Grantee will become vested in 80
percent of the Shares on the second anniversary of the Grant Date.  The Grantee
will become vested in the remaining 20 percent of the Shares on the third
anniversary of the Grant Date.  To the extent the Grantee incurs a Termination
of Employment, for reasons other than death, disability or a change in control
event (as defined in 26 CFR 1.280G-1, Q&A-27 through Q&A-29 or as defined in 26
CFR 1.409A-3(i)(5)(i)) prior to the date the Shares become vested, the Grantee
will forfeit the Shares.  In the event of the Grantee’s Termination of
Employment related to a death or a change in control event, the Grantee will
become vested in the Shares as of such date.

 

4.             Cancelation.  Notwithstanding the foregoing, the Administrator,
in its sole discretion, may cancel a portion of the Award if it determines that
the Company suffered a material negative impact in a future year as a result of
a decision or event that occurred during the year ending on the
December 31st prior to the Grant Date.  Specifically, the Administrator has the
right to cancel 60% of the Award prior to the first anniversary of the Grant
Date, 40% of the Award prior to the second anniversary of the Grant Date, and
20% of the Award prior to the third anniversary of the Grant Date.

 

5.             Transferability.  The Shares, to the extent vested, shall become
transferable according to the following schedule:

 

(a)           25 percent of the Shares shall become transferable upon the
Company’s repayment of 25 percent of the aggregate financial assistance received
from the U.S. Treasury under the Capital Purchase Program of the Troubled Asset
Relief Program (the “CPP”);

 

(b)           An additional 25 percent of the Shares (for an aggregate total of
50 percent of the Shares) shall become transferable upon the Company’s repayment
of 50 percent of the aggregate financial assistance received under the CPP;

 

(c)           An additional 25 percent of the Shares (for an aggregate total of
75 percent of the Shares) shall become transferable upon the Company’s repayment
of 75 percent of the aggregate financial assistance received under the CPP; and

 

(d)           The remainder of the Shares shall become transferable upon the
Company’s repayment of 100 percent of the aggregate financial assistance
received under the CPP (the dates referred to in subsections 5(a), 5(b),
5(c) and 5(d) are each a “Permitted Transferability Date”).

 

2

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, a portion of the Shares shall be transferable as
may reasonably be required for the Grantee to pay the federal, state, local or
foreign taxes that are anticipated to apply to the income recognized due to the
vesting of the Shares, and the amounts made transferable for this purpose shall
not count toward the percentages in this Section 5.

 

6.             Change in Company Stock.  In the event of any change in the
Shares, as described in Section 12.9 of the Plan, the Administrator will make
appropriate adjustment or substitution in the number, kind and price of Shares
under this Agreement, all as provided in the Plan.  Such adjustment or
substitution in the number, kind and price of Shares under this Agreement will
be automatic and no formal amendment will be required to be made to this
Agreement to effect the adjustment or substitution, provided the Grantee is
provided with adequate notice of such adjustment or substitution.  The
Administrator’s determination in this respect will be final, conclusive and
binding on all parties.

 

7.             Shareholder Rights; No Guarantee of Employment.  Grantee shall
have all of the rights of a shareholder with respect to the Shares granted
pursuant to this Award (including voting and dividend rights).  Nothing in this
Agreement (a) confers on Grantee any right to continue in the employment of the
Company, or (b) interferes with the Company’s right to terminate the employment
of Grantee at any time, with or without cause.

 

8.             Clawback of Awards.  In the event the Company is required to
prepare an accounting restatement due to the Company’s material noncompliance
with any financial reporting requirement under securities laws, and Shares
became vested based on the erroneous data within three years preceding the date
of the accounting restatement, then the Grantee is required to repay the Company
the excess (in either cash or shares of common stock of the Company) which would
not have been paid to the Grantee under the accounting restatement. 
Additionally, to the extent any federal or state legislation applicable to the
Company, including but not limited to the Dodd-Frank Financial Reform Act,
requires the Company’s compensation plans to include a more restrictive clawback
provision, the Company and Grantee agree that such provision shall be
incorporated herein by reference.

 

9.             Restrictive Covenants.  Grantee acknowledges that without his or
her making the covenants and agreements hereinafter contained in this Section,
the Company would not have granted this Award to the Grantee and the grant of
such Award is in reliance upon Grantee’s compliance with the covenants and
agreements made in this Section.  Notwithstanding the foregoing and anything to
the contrary herein, nothing in the Section 9 shall prohibit the Grantee from
acquiring or owning, directly or indirectly, less than a one percent interest in
any business, including a business that competes with the Company, the equity
securities of which are readily tradeable on an established securities market.

 

(a)            Noncompetition.  Grantee hereby covenants and agrees that during
Grantee’s employment with the Company and its Affiliates and for a period of 18
months following the termination of that employment, for any reason, Grantee
agrees that he or she shall not, directly or directly, whether individually or
as a partner, shareholder, officer, director, employee, independent
representative, broker, agent, consultant or in any other capacity for any other
individual, partnership, firm, corporation, company or

 

3

--------------------------------------------------------------------------------


 

other entity, engage in the following prohibited activities without prior
written authorization from the Company:

 

(i)            Have any ownership interest in any Restricted Organization (as
hereinafter defined);

 

(ii)                                Work or provide services for any Restricted
Organization;

 

(iii)          Employ or seek to employ or engage or seek to engage any person
who has worked for or in conjunction with the Company or an Affiliate during the
12-month period preceding the termination of Grantee’s employment, specifically
including any consultant, employee, provider, or vendor used by the Company or
an Affiliate;

 

(iv)          Solicit or induce any person currently employed by or otherwise
associated with the Company or an Affiliate to terminate such employment or
relationship;

 

(v)           Solicit or provide or offer to solicit or provide any Restricted
Product or Service to any business account or customer of the Company or an
Affiliate who was a business account or customer of the Company or an Affiliate
during the 12-month period preceding termination of Grantee’s employment or
about whom Grantee obtained confidential information;

 

(vi)          Accept business from any business account or customer of the
Company or an Affiliate who was a business account or customer of the Company or
an Affiliate during the term of Grantee’s employment, including, but not limited
to, any business account or customer serviced or contacted by Grantee, or for
whom Grantee had direct or indirect responsibility, on behalf of the Company or
an Affiliate within the 12-month period preceding the termination of Grantee’s
employment or about whom Grantee obtained confidential information, when that
business pertains to products or services which are competitive with or
substantially similar to any Restricted Product or Service; or

 

(vii)         Otherwise attempt to interfere with the Company or an Affiliate’s
business or its relationship with its business accounts, consultants, customers,
employees, or vendors.

 

(b)           Definitions.  For purposes of this Section:

 

(i)             “Restricted Product or Service” shall mean a product or service
in development or design, or produced, marketed, sold, disseminated, offered or
distributed by the Company or an Affiliate at any time on or after the date of
this Award Agreement and until Grantee’s Termination of Employment.

 

(ii)            “Restricted Area” shall mean any county in which the Company or
any subsidiary of the Company has an office as of the date of termination of
employment.

 

4

--------------------------------------------------------------------------------


 

(iii)           “Restricted Organization” shall mean any bank holding company,
savings association holding company, financial services holding company, bank,
savings bank, thrift, any other financial institution or other organization or
entity that is primarily engaged in the financial services industry within the
Restricted Area, which competes with the Company or an Affiliate.

 

(c)            Adjustments and Extension of Restrictive Period. Should any
covenant or restriction included in this Section be held to be unreasonable or
unenforceable for any reason, including without limitation the temporal
limitation, geographic restrictions, or scope of activity covered by a
restrictive covenant, then such provision or restriction shall be given effect
and enforced to whatever extent would be reasonable and enforceable.  All
remaining covenants and restrictions shall remain in full force and effect in
accordance with the terms thereof.  If Grantee is deemed to have breached any of
the foregoing restrictive covenants, Grantee agrees that the restrictive period
shall be automatically extended by a period of time equal to the period of such
breach, measured from the date of the breach through the date of such
determination.

 

(d)           Survival of Obligations.  Grantee agrees that Grantee’s
obligations contained in this Section shall survive the termination of Grantee’s
employment with the Company, whether such termination is voluntary or
involuntary.  Grantee further acknowledges that any breach by the Company of any
contractual, statutory, or other legal obligation to Grantee shall not excuse or
terminate Grantee’s obligations hereunder or otherwise preclude the Company from
seeking relief pursuant to any provision of this Agreement.

 

(e)            Reasonableness of Restrictions.  Grantee hereby agrees and
acknowledges that (i) the provisions of this Section are reasonable, and
(ii) Grantee has (A) read the foregoing provisions of this Section, (B) been
given ample time and opportunity to consult with counsel concerning the meaning
and effect of this Section, and (C) in no way been coerced or in any way forced
to agree to the provisions of this Section.

 

(f)            Remedies.  Grantee acknowledges and agrees that any actual or
threatened breach of the foregoing provisions of this Agreement will cause
irreparable harm to the Company and/or its Affiliates and that it may be
difficult to determine or adequately compensate the Company and its Affiliates
through monetary damages.  Accordingly, Grantee hereby agrees that the Company
may seek a restraining order or other injunctive remedy to prevent or restrain
such breach without the requirement to post or obtain a bond or other security. 
Grantee further agrees that the Company shall also be entitled to recover
reasonable costs and attorneys fees incurred by it to enforce the foregoing
covenants and agreement.  Grantee further acknowledges that nothing contained
herein shall be construed to prohibit or limit the Company and its Affiliates
from pursuing any other remedies, whether such remedies are contractual or arise
at law or in equity.  Grantee further agrees to indemnify and hold harmless the
Company and its Affiliates, directors, officers, employees, agents, successors
and assigns from and against any and all losses or liabilities which may result
from the breach of the restrictive covenants set forth in this Section.

 

5

--------------------------------------------------------------------------------


 

10.           Amendment.  Subject to Section 409A of the Internal Revenue Code
of 1986, as amended, if applicable, the Administrator shall have complete and
exclusive power and authority to amend or modify this Agreement (and
Administrator shall have the power and authority to amend or modify the Plan) in
any or all respects; provided, however, that no such amendment or modification
shall adversely affect, in any material respect, any rights of the Grantee with
respect to the Award granted pursuant to this Agreement, unless the Grantee
consents to such amendment or modification.  However, the Administrator shall
have the power and authority to amend or modify this Agreement (and
Administrator shall have the power and authority to amend or modify the Plan) in
any manner (including in a manner that adversely affects the rights of the
Grantee with respect to the Award) if such amendment or modification applies
equally to all holders of the type of award granted under the Plan and is
approved by holders of the type of award granted representing a majority of the
shares of Shares issued or issuable pursuant to such awards granted under the
Plan.

 

In the event any laws, rules, regulations or other guidance enacted or issued by
the United States government or any agency thereof, make any portion of this
Agreement illegal, the Administrator retains the right to amend the Agreement,
without the Grantee’s consent, to bring the Agreement into compliance with
Section 111 of the Emergency Economic Stabilization Act of 2008, as amended by
the American Recovery and Reinvestment Act of 2009 and further modified by the
United States Department of Treasury (“Treasury”) June 15, 2009 Interim Final
Rules (collectively, the “TARP Rules”) or, if compliance with the TARP Rules is
not possible, the Administrator has the unilateral right to terminate this
Agreement.

 

11.           Indemnity.  The Grantee hereby agrees to indemnify and hold
harmless the Company and its Affiliates (and their respective directors,
officers and employees), and the Administrator, from and against any and all
losses, claims, damages, liabilities and expenses based upon or arising out of
the incorrectness or alleged incorrectness of any representation made by Grantee
to the Company or any failure on the part of the Grantee to perform any
agreements contained herein.  The Grantee hereby further agrees to release and
hold harmless the Company and its Affiliates (and their respective directors,
officers and employees) from and against any tax liability, including without
limitation, interest and penalties, incurred by the Grantee in connection with
the Grantee’s participation in the Plan.

 

12.           Compliance with Laws and Regulations.  The grant and exercise of
the Award, as applicable, and the issuance of the Shares shall be subject to
compliance by the Company and Grantee with all applicable requirements of law
relating thereto, including but not limited to federal and state securities
laws, and with all applicable regulations of any stock exchange on which the
Shares or an equivalent equity interest may be listed for trading at the time of
such exercise and issuance.  The inability of the Company to obtain approval
from any regulatory body having authority deemed by the Company to be necessary
to the lawful issuance and sale of any Share pursuant to the Award shall relieve
the Company of any liability with respect to the non-issuance or sale of the
Shares as to which such approval shall not have been obtained.  The Company,
however, shall use its best efforts to obtain all such approvals.

 

13.           Income and Employment Tax Withholding.  The Grantee shall be
solely responsible for paying to the Company all required federal, state, city
and local income and employment taxes which arise on the vesting of the Shares. 
The Administrator, in its sole

 

6

--------------------------------------------------------------------------------


 

discretion and subject to such rules as it may adopt, shall require the Grantee
to satisfy any withholding tax obligation by having the Company retain Shares
equal to the amount of the minimum withholding tax to be satisfied by that
retention.

 

14.           Successors and Assigns.  The provisions of this Agreement shall
inure to the benefit of, and be binding upon, the Company and its successors and
assigns and Grantee, Grantee’s assigns and the legal representatives, heir and
legatees of Grantee’s estate.

 

15.           Entire Agreement; Governing Law; Attorneys’ Fees.  The Plan is
incorporated into this Agreement by reference.  The Plan and this Agreement
constitute the entire agreement of the parties with respect to the subject
matter of this Agreement and supersede in their entirety all prior undertakings
and agreements of the Company and the Grantee with respect to the subject matter
of this Agreement.  The Award and this Agreement shall be construed,
administered and governed in all respects under and by the internal laws (but
not the choice of law rules) of the State of Indiana.  The Company, its
Affiliates and the Grantee irrevocably consent to the jurisdiction and venue of
the Courts of the State of Indiana and the United States federal courts serving
Decatur County, Indiana with respect to any and all actions related to the Award
and this Agreement or the enforcement hereof, and the parties hereto hereby
irrevocably waive any and all objections thereto.  If the Plan or this Agreement
is challenged in a court of law, the prevailing party shall be entitled to
receive from the other party reasonable attorneys’ fees and other costs and
expenses incurred by the prevailing party in connection with such suit
regardless of whether such suit is prosecuted to judgment.

 

16.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which will be deemed an original, but all of which
collectively will constitute one and the same instrument.

 

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee, after thoroughly reviewing
and developing a complete understanding of the restrictions and covenants
imposed by Section 9, has also executed this Agreement as of the date first
above written.

 

 

GRANTEE:

MAINSOURCE FINANCIAL GROUP, INC.

 

 

 

 

By:

 

(Signature)

 

 

Archie M. Brown, Jr.

 

 

 

President and Chief Executive Officer

 

 

 

 

 

 

(Printed Name)

 

 

 

 

 

 

 

 

 

 

 

(County and State)

 

 

 

8

--------------------------------------------------------------------------------